Citation Nr: 1205792	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar myalgias secondary to spinal block, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) and Board remand.

The Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  The Veteran's Virtual VA paperless claims file contains additional VA treatment records which have not been considered by the RO in its most recent supplemental statement of the case.  Nevertheless, in a November 2011 statement, the Veteran identified additional VA treatment records from that time period pertinent to his claim, and requested that VA obtain those treatment records and consider them in adjudicating his claim.  Importantly, along with his November 2011 request, the Veteran submitted a waiver of RO consideration of that additional evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board may proceed to adjudicate the Veteran's claim with consideration of the additional VA treatment records.

During the pendency of this appeal, the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The Veteran's low back disorder is manifested by forward flexion of the thoracolumbar spine to 20 degrees and no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent, but no more, for a low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a September 2011 readjudication of the Veteran's claim, letters dated in June 2005, May 2008, and September 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a February 2008 statement, the Veteran indicated that he had recent treatment and that he would be submitting those records.  In a September 2010 letter, the Board asked the Veteran to submit the identified private medical treatment records.  In March 2010, the Veteran submitted updated private medical treatment records.  Thus, there are no identified treatment records which have not been associated with the claims file.

In addition, the Veteran was provided with a VA examination in August 2011 with regard to his low back disorder and he has not indicated that he found this examination to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained with regard to the Veteran's claim is adequate, as it provides sufficient detail to rate the severity of the Veteran's service-connected low back disorder under the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran contends that he is entitled to an increased rating for his low back disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34   (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Private medical treatment records from January 2007 through March 2010 reveal complaints of and treatment for a low back disorder.  They show that the Veteran underwent physical therapy for low back pain.  January 2007 treatment records note the Veteran's complaints of low back pain which was intermittent or constant and dull in character.  The Veteran reported a decrease in pain with stretches and indicated that pain was decreased with rest.  He rated his pain as a 0 or 4 on a 1 to 10 scale.  Physical examination revealed moderate hypertonicity and spasms in the quadratus lumborum muscles, psoas muscles, and gluteus maximus muscles.  There was segmental dysfunction in the lumbar spine, pelvis, and hips, bilaterally.  Articular fixations were present in the lumbar region.  In February 2007, the Veteran complained of low back pain and pain in his hips, bilaterally.  He presented with altered ambulation.  His pain was constant and dull.  He noted an increase in pain with walking, and a decrease in pain with treatment and rest.  Physical examination revealed a Faber's test was positive, bilaterally, with an increase in pain in the hips, bilaterally.  There were moderate spasms in the quadratus lumborum and gluteus maximus muscles.  Closed dislocations were present in the lumbar spine, pelvis and bilateral hips.  

In March 2007, the Veteran described his pain as dull, achy, and constant, with intermittent sharp and shooting pains.  He reported functional limitations due to his low back pain, bilateral hip pain, and left knee pain, including difficulties forward bending, lifting and carrying, walking more than 10 minutes, taking stairs, and prolonged sitting and standing.  The Veteran also complained of soreness in his low back, located at L5-S1, bilaterally.  He rated his pain as a 5 on a 1 to 10 scale.  He indicated that bending over, lifting, twisting, and holding objects increased his pain.  Physical examinations showed moderate hypertonicity and mild to moderate spasms in the quadratus lumborum muscles.  There was moderate rigidity in the quadratus lumborum muscles and the gluteus maximus muscles.  Aberrant motion was present in the lumbar spine.  Closed dislocations were present in the lumbar spine and pelvis.  The private chiropractor diagnosed lower crossed syndrome with lumbar posterior lateral derangement on the left with degenerative joint disease on the left and noted that the Veteran "demonstrates decreased range of motion, decreased strength, and pain with activity limiting [his] functional ability to perform some activities of daily living and employment."  A March 2007 evaluation reveals lumbar spine range of motion with flexion to 42 degrees, extension to 32 degrees, right lateral range of motion to 30 degrees and left lateral range of motion to 24 degrees.  There was minimum lordosis to 3 degrees, sacral hip flexion to 5 degrees, sacral hip extension to 0 degrees, left straight leg raise to 42 degrees, and right straight leg raise to 54 degrees.  Manual muscle testing of the lumbar spine revealed a maximum of 18 pounds on lumbar flexion, and a maximum of 20 pounds on lumbar extension.  

An April 2007 treatment record reflects that the Veteran complained of moderate tightness in his mid to lower back.  He also noted bilateral hip pain.  He described the pain as constant and dull, and reported an increase in pain with sitting and standing.  He noted a decrease in pain with treatments and resting.  He rated his pain as a 5 on a 1 to 10 scale.  Physical examination revealed moderate spasms in the psoas and gluteus maximus muscles.  Segmental dysfunction was present in the lumbar region and bilateral hips.  The diagnosis was moderate exacerbation due to activities of daily living.  In an April 2007 letter, Dr. N.U. and R.P. reported that the Veteran's low back disorder was degenerative in nature and had that he had radicular symptoms and neurological changes associated with his low back disorder.  It was also noted that there were "continued functional and physical deficits related to the lower extremity and lumbar spine that more closely relate[] to the prior disability rating of 40%."  The letter reports that evaluation showed that the "prior rating of 40% more accurately depicts the motion of the lumbar spine. . . ."  In addition, the letter indicates that there were strength and motor deficits consistent with the Veteran's reported symptoms and functional losses of the left lower extremity, secondary to knee and low back disorders.

May 2007 private medical treatment records note the Veteran's continued complaints of low back pain.  He indicated that his pain increased with the transition from sitting to standing, walking, lifting, and bending over.  He reported that his pain was constant and dull, and that it was mild.  Physical examination revealed aberrant motion in the lumbar and pelvis regions.  Moderate muscle facilitation was present in the quadratus lumborum, psoas, and gluteus maximus muscles.  Moderate spasm was present in the quadratus lumborum and gluteus maximus muscles.  The diagnosis was mild exacerbation.  A June 2007 private medical treatment record reveals the Veteran's complaint of discomfort in the lower back and into the hips, bilaterally, with increased activity.  He rated his pain as a 1 or 2 on a 1 to 10 scale.  Physical examination revealed mild muscle facilitation in the quadratus lumborum and gluteus maximus muscles, and the hips, bilaterally.  Articular fixation was present in the lumbar spine.  A July 2007 treatment record notes the Veteran's complaints of mild and intermittent pain in the lower back and right hip.  The pain increased with walking for extended periods of time and was dull in character.  He reported that the pain decreased with adjustments.  Examination showed aberrant motion in the lumbar region, pelvis, and right hip.  Muscle facilitation was present in the quadratus lumborum and psoas muscles.  Prone hip extension was positive for early firing of the quadratus lumborum muscles upon palpation.  The diagnosis was mild exacerbation.

VA treatment records from August 2007 through February 2008 reveal diagnoses of and treatment for chronic low back pain.  An August 2007 treatment record notes the Veteran's complaints of chronic low back pain.  He stated that his low back pain worsened with walking.  He described his pain as a 7 on a 1 to 10 scale.  All Valsalva maneuvers were negative.  The Veteran denied bowel and bladder impairment, but reported problems with constipation.  He denied swollen joints as well as a history of weakness or tingling affecting any extremity.  He noted that he treated his pain with medication.  Physical examination of the lumbar spine revealed axial lumbar pain with lumbar extension.  Forward lumbar flexion with support decreased low back pain.  Left lateral lumbar flexion incited axial lumbar pain.  A straight leg raise test was negative for referral down either lower extremity.  Neurologic examination revealed cranial nerves II-XII were intact.  Sensory was intact to pinprick and light touch throughout the upper and lower extremities.  Deep tendon reflexes were 1-2 and symmetric throughout the upper and lower extremities.  Motor strength was 5/5 throughout the upper and lower extremities, though slightly weaker in the left hip and thigh muscles due to pain, graded at 4+/5.  The diagnoses included chronic low back pain secondary to lumbar facet arthropathy.  In October 2007, the Veteran reported chronic low back pain.  The diagnosis was low back pain and left knee pain, and the nurse practitioner noted that the pain was chronic and caused dependence on the right knee, which was causing right knee symptoms.  A February 2008 CT scan of the lumbar spine revealed multilevel spondylosis, greatest at the L4-L5 level.  A February 2008 treatment record notes that the Veteran had pain in his low back.  The Veteran reported sleep disturbance problems related to his pain, as well as intermittent post-spinal headache.  

In November 2007, the Veteran underwent a VA spine examination.  The Veteran complained of central low back pain with radiation down the left leg.  He rated his pain as a 6 on a 1 to 10 scale without pain medication.  He noted that the pain decreased with pain medication and the use of a transcutaneous electrical nerve stimulator (TENS) unit.  He indicated that he had radiating pain for years, and that a magnetic resonance imaging scan (MRI) showed a slipped disc.  The Veteran denied a history of low back surgery or history of epidural use.  Precipitating factors to back pain included walking more than half a block and sitting.  He denied any associated bowel or bladder control issues.  He used a cane at all times for a combination of his back and left knee difficulties.  He denied the use of a back brace.  The only reported effects on his activities of daily living were that he was stiff when getting out of bed in the morning, his wife took care of the lawn, and that tying his shoes could be difficult.  He noted that driving was "okay."  He indicated that he worked full-time, but that he had increased stiffness at the end of the day.

Physical examination revealed the Veteran walked with a cane.  He had a brace on his left knee.  Inspection of the back revealed normal configuration and no gross deformity.  Curvature was normal and there was no focal tenderness except for mild tenderness in the left sacroiliac (SI) joint.  There was no spasm on examination.  Range of motion while standing revealed flexion from 0 to 60 degrees with pain, extension from 0 to 25 degrees with pain throughout the motion, left and right lateral rotation from 0 to 30 degrees, and left and right lateral flexion from 0 to 30 degrees.  The examiner noted that the Veteran complained of pain throughout those motions.  He had a few grimaces, but there was no hesitancy or sudden stopping motions observed.  There was no costovertebral angle tenderness.  After three repetitive motions, there was no additional loss of motion or signs of lack of endurance, and the level of pain remained the same.  Deep tendon reflexes were 2+, equal, and symmetric.  There was normal extensor hallucis longus strength, and normal lower extremity muscle strength.  Straight leg raising tests were negative.  The examiner noted that January 2006 x-rays of the lumbar spine showed mild degenerative changes and spondylolisthesis at L4-L5.  An October 2006 computed tomography (CT) scan of the lumbar spine revealed a moderate to severe degenerative spondylosis at L2-L3, milder at L3-L4, and probable right posterior lateral disc herniation at L4-L5.  There was no left-sided disc herniation noted.  A November 2006 MRI of the lumbar spine showed multilevel disc desiccation at L2-S1; L5-S1 posterior central disc annular tear, with no evidence of neural impingement; and L4-L5 broad based posterior disc annular bulging that was paracentral, likely abutting the descending left L5 nerve root within the left lateral recess, which was mildly narrowed from a combination of disc annular bulging and facet atrophy without evidence of neural impingement.  The diagnoses were multiple level degenerative disc disease of the lumbosacral spine with L4-L5 spondylolisthesis, and L4-L5 disc bulge abutting the descending left L5 nerve root.

December 2007 private treatment records reflect complaints of constant, achy, and moderate bilateral side low back and sacroiliac pain.  The Veteran reported that his pain was worse with walking and bending, and that it decreased with adjustments and stretching.  He denied any numbness, tingling, or weakness into the arms or legs.  He noted that his pain was affecting his sleep and daily routine, as he could not do his work as he would like.  He indicated that the pain was a 6 on a 1 to 10 scale.  He reported an increase in pain with walking, standing, sitting, lifting, looking down, bending over, and twisting.  Physical examination showed moderate muscle rigidity in the quadratus lumborum muscles on the left greater than the right.  Articular fixation was present in the lumbar and pelvic regions.  There was a high hip on the left due to overactive quadratus lumborum muscles on the left.  Gait was normal.  Neurological evaluation was normal.  A Soto Hall's test was negative.  A Kemp's test was positive, bilaterally, with an increase in pain in the quadratus lumborum, multifidi, L3, L4, and lumbosacral region.  A Patrick Faber's test was positive, bilaterally, with an increase in pain in the hip and psoas muscles with abduction and external rotation.  A Yeoman's test was positive, bilaterally, with an increase in pain in the quadratus lumborum, lumbosacral region, L4, and L5.  A Hibbs test was positive on the left with an increase in pain in the quadratus lumborum, multifidi, and lumbosacral region.  Derefield test was positive with a left short leg.  Range of motion of the lumbar spine was restricted with movement causing a change in facial expression before reaching the end ranges in all ranges of the lumbar spine.  Muscle strength was 5/5 for lumbar flexion, extension, bilateral lateral flexion, and bilateral rotation.  Muscle strength was also 5/5, bilaterally, for the upper and lower right extremities, but was 3/5 in the left lower extremity due to pain and left knee problems.  Deep tendon reflexes were 2+ and symmetrical for the upper and lower extremities.  Dermatomes were within normal limits for the upper and lower extremities.  The diagnoses included lumbar nerve root compression, lumbar discopathy without myelopathy, lumbar stiffness and restrictions, myospasms, segmental dysfunction of the lumbar spine, and segmental dysfunction of the lower extremities.

Other private medical treatment records from December 2007 reveal uninterpreted scans of the spine, including a thermal scan, a surface electromyography (EMG) scan, and a surface EMG symmetry scan.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A February 2008 private treatment record reports the Veteran's complaints of dull and constant pain in the lower back and SI region, bilaterally.  Physical examination revealed spasms in the quadratus lumborum muscles.  Articular fixations were present in the lumbar and SI regions, bilaterally.  The diagnoses included lumbar nerve root compression, lumbar stiffness and restrictions, myospasms, segmental dysfunction of the lumbar region, and segmental dysfunction of the sacral region.  June 2008 treatment records reflect that the Veteran reported dull and constant pain in the lower back and SI region, bilaterally.  He indicated that the pain was moderate in intensity, and noted a decrease in pain with stretches, heat, and treatments.  Examination revealed spasms in the quadratus lumborum and gluteus maximus muscles.  Subluxations were present in the SI region, bilaterally, and in the lumbar and sacral regions.  Aberrant motion was present in the hip on the right.  The diagnoses included segmental dysfunction of the lumbar region, segmental dysfunction of the sacral region, segmental dysfunction of the lower extremities, lumbalgia, lumbar stiffness and restrictions, myospams, lumbar nerve root compression, and lumbar disc degeneration.

July 2008 private treatment records report the Veteran's complaints of low back pain.  The Veteran reported years of lower extremity pain and altered gait leading to recurring low back pain that was becoming constant in nature.  The Veteran rated his symptoms as a 7 on a 1 to 10 scale.  He indicated a reduction in his symptoms with chiropractic adjustments, using heat and ice, and doing stretches.  He described his pain as constant, achy, stiff, and burning.  He noted an increase in symptoms with bending, lifting, and twisting.  He had tenderness to palpation over the muscles of the lumbar spine, bilaterally.  The Veteran described functional losses, including sleep disturbance and difficulties with prolonged sitting and standing, lifting, carrying, and forward bending.  Examination showed antalgic gait.  There was hypertonicity in the quadratus lumborum muscles.  Spasms were present in the quadratus lumborum and gluteus maximus muscles.  Articular fixation was present in the lumbar region and SI region, bilaterally.  Range of motion of the lumbar spine showed moderate loss into sidegliding and extension at grossly 50 percent of normal motion, and loss of full flexion at grossly 80 percent of normal motion.  Straight leg raise measured 45 degrees on the right and left.  The diagnoses included lumbalgia, lower crossed syndrome with lumbar derangement, segmental dysfunction of the lumbar region, segmental dysfunction of the pelvic region, lumbar nerve root compression, lumbar disc degeneration, lumbar stiffness, and myospasms.  The physician indicated that the Veteran demonstrated decreased range of motion, decreased strength, and pain with activity limiting his functional ability to perform some activities of daily living and employment.  Another July 2008 private treatment record notes that the Veteran had antalgic gait.  

August 2008 private treatment records reflect complaints of constant and dull pain in the lower back, hips, and knees.  Walking and bending increased the discomfort, and the pain was moderate in intensity.  He rated his pain as a 6 on a 1 to 10 scale and indicated an increase in pain with twisting, bending, and lifting.  Physical examination revealed spasms in the quadratus lumborum muscles and the lumbar paraspinal muscles.  Articular fixation was present in the lumbar and sacral regions, and in the SI joints and hips, bilaterally.  Segmental dysfunction was present in the lumbar spine, pelvis, sacral region, and bilateral hips.  The diagnoses included lumbar nerve root compression, lumbar disc degeneration, segmental dysfunction of the lumbar region, segmental dysfunction of the sacral region, and myofascial pain disorder.

A November 2008 private treatment record reflects complaints of mechanical low back, bilateral SI, and bilateral hip pain, which was moderate.  The low back pain and hip pain were altered by gait due to pain and weakness in the right knee.  He noted more pain in the low back when sitting for extended periods of time.  Examination revealed moderate muscle rigidity in the quadratus lumborum muscles with articular fixations at L4-L5, in the sacrum, and in the bilateral SI joints and hips, bilaterally.  Neurological examination was normal.  Valsalva, Ely's, Hibb's, and Patrick Faber's tests were all negative.  A Yeoman's test was positive with low back, SI, and bilateral hip pain.  Range of motion testing showed thoracolumbar range of motion which was 65 percent of normal in all ranges via visual inspection.  The most pain was located in the lumbosacral junction.  Muscle strength revealed +5/5 strength in the lumbar spine.  Sensation was intact to light touch in the upper and lower extremities.  The diagnoses included lumbar disc degeneration, segmental dysfunction of the lumbar region, segmental dysfunction of the sacral region, segmental dysfunction of the pelvic region, myospasms, and stiffness and restrictions.  

A December 2008 private treatment record reports the Veteran's complaints of low back pain with tightness and discomfort.  The Veteran described the pain as constant and dull in character, indicating that the pain was moderate in intensity.  He reported a decrease in pain with treatments and an increase in pain with bending and walking.  Examination showed spasms in the quadratus lumborum and gluteus maximus muscles.  There was intersegmental dysfunction in the lumbar region and pelvis.  A January 2009 record reflects that the Veteran had pain in his SI joints, hips, and lower back which was constant and dull in character.  He rated his pain as a 7 on a 1 to 10 scale and indicated an increase in pain with looking down, lifting, standing, bending over, and twisting.  He noted that his pain was relieved with treatments, rest, and stretches.  Physical examination revealed subluxations at L5 on the left and in the bilateral SI joints and in the hips.  Lumbar range of motion revealed extension to 20 degrees, flexion to 80 degrees, right rotation to 30 degrees, left rotation to 25 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 25 degrees.  There was moderate hypertonicity in the quadratus lumborum muscles.  A Yeoman's test was positive with bilateral sacroiliac joint pain, pain at L5, and hip pain.  A Kemp's test was positive with pain at L3 and bilateral SI joint pain.  

February 2009 private treatment records reflect reports of pain in the low back and hips which was constant and dull in character.  The Veteran noted increased pain with lifting, bending over, twisting, and transition from one position to another.  He indicated a decrease in pain with treatments and rest.  He rated his pain as a 6 on a 1 to 10 scale.  The pain was relieved with treatments, rest, and ice.  Examination showed moderate spasms in the quadratus lumborum, gluteus maximus, and hip muscles, bilaterally.  Closed dislocations were present in the lumbar spine, SI region, and hips, bilaterally.  Muscle facilitation was present in the gluteus maximus and quadratus lumborum muscles.  Intersegmental dysfunction was present in the lumbar spine and hips.  March 2009 treatment records reveal complaints of lumbar and hip pain which was constant and dull in character.  The Veteran rated his pain as a 6 or 7 on a 1 to 10 scale and stated that his pain was provoked with sitting, standing, lifting, walking, transitioning from one position to another, bending over, computer work, and twisting.  He indicated that his pain was relieved with treatments, rest, and stretches.  Examination showed muscle facilitation in the gluteus maximus, psoas, and quadratus lumborum muscles.  There was intersegmental dysfunction in the lumbar spine, pelvis, and hips.  Hypertonicity was present in the gluteus maximus and quadratus lumborum muscles.  Articular fixation was present in the lumbar spine.  

August 2009 private treatment records report the Veteran's complaints of low back and bilateral hip pain.  He rated his pain as a 7 on a 1 to 10 scale and described the pain as dull and constant in character.  The Veteran indicated that his pain was provoked by lifting, bending over, and walking, and that it was decreased with treatments and rest.  The Veteran denied any numbness or tingling into his legs.  Examination showed moderate hypertonicity and muscle spasms in the quadratus lumborum and gluteus maximus muscles.  Intersegmental dysfunction was present in the lumbar region, pelvis, and hips.  There were closed dislocations in the lumbar spine, bilateral hips, and SI region, bilaterally.  The diagnoses included stiffness and restrictions, and segmental dysfunction of the lower extremities.  A September 2009 private treatment record reflects the Veteran's reports of pain in the lower back, bilateral SI joint, and hips, bilaterally.  He noted that his pain was moderate in intensity and described it as intermittent and dull.  He noted an increase in pain with sitting, standing, computer work, and walking, and a decrease in pain with stretches, rest, and treatments.  Physical examination revealed moderate muscle facilitation in the quadratus lumborum and gluteus maximus muscles.  There was intersegmental dysfunction in the lumbar region, bilateral hips, and SI region, bilaterally.  The diagnoses included stiffness and restrictions and segmental dysfunction of the lower extremities.  

A November 2009 private treatment record indicates that the Veteran reported continued complaints of low back and bilateral hip pain.  He noted that his back pain increased with lifting and bending, and that he had pain with sitting.  He rated his pain as a 7 on a 1 to 10 scale.  The pain was constant and dull in character.  Examination revealed moderate muscle facilitation in the quadratus lumborum and gluteus maximus muscles.  Closed dislocations were present in the lumbar region, pelvis, and hips, bilaterally.  Muscle strength was +5/5 in the bilateral upper and lower extremities.  Deep tendon reflexes were +2/2 in the upper and lower extremities, bilaterally.  A Kemp's test was positive at T11 and L2, and a Yeoman's test was positive, bilaterally, with an increase in pain at the L4, L5, right SI joint, and left SI joint.  The diagnoses included segmental dysfunction of the lumbar region, segmental dysfunction of the pelvic region, segmental dysfunction of the lower extremities, stiffness and restrictions, and myospasms.

February 2010 private treatment records show complaints of lower back pain rated as a 5 or 7 on a 1 to 10 scale.  He noted that the pain was dull and constant and denied radiating symptoms.  He reported that the pain was provoked with standing, bending over, lifting, twisting, walking, computer work, and transitioning from one position to another.  He indicated that the pain was decreased with treatments, rest, stretches, and ice.  Examination revealed moderate spasms in the gluteus maximus, psoas, and quadratus lumborum muscles.  Range of motion of the lumbar spine showed flexion to 75 degrees, extension to 20 degrees, right rotation to 25 degrees, left rotation to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 20 degrees, all with pain.  A Yeoman's test was positive with right and left SI joint and L5 pain.  A Kemp's test was positive with L3 and L5 pain.  Muscle testing was 5/5 in the bilateral upper and lower extremities.  Articular fixations were present in the lumbar spine and pelvis.  The diagnoses were lumbalgia, segmental dysfunction of the lower extremities, and myospasms.

A March 2010 private treatment record reflects that the Veteran had low back pain, which he rated as a 6 on a 1 to 10 scale.  He indicated that his condition was provoked with bending over, twisting, lifting, walking, and transitioning from one position to another.  He reported a decrease in pain with treatments, rest, and 

stretches.  Examination revealed moderate rigidity in the gluteus maximus, psoas, and quadratus lumborum muscles.  There was intersegmental dysfunction in the lumbar spine and pelvis.  

VA treatment records from February 2011 through August 2011 reveal diagnoses of and treatment for low back pain.  A February 2011 MRI of the left hip showed no evidence of pelvic or hip fracture and focal abnormal signal within the left superior labrum, which could represent labral degeneration or tear.  February 2011 x-rays of the left hip revealed that the bony trabeculation was within normal limits.  The femoral head was smooth, and the joint spaces maintained.  A June 2011 VA treatment record reveals that the Veteran reported a history of low back pain from herniated disc last evaluated two years before.  Physical examination revealed straight leg raising to 45 degrees on the right, and to 30 degrees on the left.  The diagnosis was low back pain.  A June 2011 addendum note indicates that range of motion of the lumbosacral spine showed flexion to 20 degrees and very minimal rotation or lateral bending.  The Veteran sat erect with his feet on the floor, and crossed each leg over the opposite leg to pull on or off his socks.  A July 2011 VA treatment record notes the Veteran's complaints of low back pain.  He also reported sleep disturbance caused by low back pain.  He stated that he could only walk one to one and a half blocks at a time using his walking aids.  On physical examination, the Veteran could twist 15 to 20 degrees to either side.  There were no trigger points.  Straight leg raising failed to elicit sciatica, but it did exacerbate low back pain.  The diagnoses included lumbago without sciatica.  The VA physician noted that plain films of the lumbar spine taken in September 2010 revealed mild degenerative changes.

In August 2011, the Veteran underwent a VA spine examination.  The Veteran ambulated using a cane in his right hand, and indicated that he had trouble walking because of left knee pain and lumbosacral spine pain.  He stated that he had a constant achy feeling in the left leg from the buttock and lateral thigh to just below the left knee.  He was wearing a left knee brace at that time.  He reported constant sharp low back pain which he rated as a 5 on a 1 to 10 scale.  He indicated that he had stiffness, which was worse in the morning and eased as the day went on, but did 

not completely go away.  He noted that his back pain interrupted his sleep and that any movement change during sleep caused an increase in back pain.  He indicated that everything made his back pain worse, noting that he could not sit, stand, or walk.  He stated that he could walk one block, but that he was limited by knee and then back pain.  He reported that he could sit for 15 minutes at a time, and that he had an increase in back pain with bending or reaching for something off the floor.  He noted that he would not pick up his grandson or granddaughter.  He indicated that he wore a TENS unit intermittently, and averaging three hours per day.  He stated that he used hydrocodone every day.  He reported that flare-ups just happened, and that they caused an increase in pain to 9 on a 1 to 10 scale.  He indicated that he took Aleve with flare-ups, which lasted approximately one hour.  The Veteran used a cane in his right hand, but denied using any back braces or walkers.  He denied bowel and bladder dysfunction.  There was no change in his posture.  He denied paralysis of the lower extremities, but noted that he lost sensation in his legs but was still able to walk.  The Veteran indicated that he was fatigued at the end of the day, and that his left leg felt weak at that time.  There was no history of incoordination.

The VA examiner noted that the Veteran was able to drive, groom himself, bathe, and dress on his own.  The Veteran reported that he lived in a first-floor apartment, so he did not have to navigate steps.  He indicated that he worked as a backup operator, which mostly involved sedentary work, four hours per day.

Physical examination revealed the Veteran walked with a slight limp.  He held a cane in his right hand.  He sat for about 35 to 40 minutes for the interview with his left leg straightened.  He wore an unloading brace on his left knee.  His posture appeared normal, and there was no kyphosis.  The VA examiner stated that there was no ankylosis.  Monofilament was palpable in the Veteran's thigh in the left and right hip areas.  Monofilament was also normal around the bilateral ankles and feet.  The Veteran was able to stand on his heels and toes, which suggested that his L4-L5 and L5-S1 nerve roots were intact with normal motor function.  The knee and ankle reflexes were 2/4.  There was no atrophy.  Muscle mass was 5/5, and cranial nerves III-XII were intact.  With Waddell's testing for distraction, the Veteran was positive 

for overreaction.  He was normal for regional disturbance.  He had superficial tenderness to light touch over the lumbar spine and nonanatomic tenderness.  He had deep tenderness over most of the lumbosacral area and slightly up to the lower thoracic area.  He had a little bit of overreaction with pain and limitation of flexion/extension of his range of motion.  Distraction was positive in that he had a negative straight leg-raising sitting and he had a minimally positive straight leg-raising supine at 10 to 20 degrees of elevation.  There was lumbar tenderness to light touch from almost the iliac crest around to the sacral-iliac regions, bilaterally, and in the upper lumbar spine to approximately the L1 area.  There was muscle tenderness and spasm in the para lumbar area up high.  There was no redness or warmth.

Range of motion revealed lumbar flexion from 0 to 50 degrees with pain throughout.  He had increased pain at 40 degrees of flexion.  There was extension from 0 to 20 degrees with pain throughout, right and left lateral rotation from 0 to 18 degrees, and right and left lateral flexion from 0 to 18 degrees.  He had pain throughout all of the range of motions, and this did not change after repetition.  There was no incoordination, lack of endurance, weakness, fatigue, no additional loss of motion, and no increase in pain after repetition.  There was no incoordination or easy fatigability of the lumbar spine.  The pain response was during range of motion, which was "felt somewhat exaggerated compared to his MRI of his lumbar spine where he had some mild stenosis in the L5-S1 area."  Otherwise, the Veteran had normal motor function of L5-S1 based on being able to stand on his heels and toes.  The examiner noted that the Veteran may have an increase in pain response.  There was no evidence of paralysis.  The examiner stated that an EMG was done in September 2010, which was normal with no evidence of lumbar radiculopathy, plexopathy, or mononeuropathy.  The VA examiner found that it was "at least as likely" that the Veteran had mild intervertebral disc syndrome, and that the Veteran reported incapacitating episodes which occurred approximately four times per week over the prior year.  

The diagnosis was degenerative disc disease and degenerative arthritis of the lumbar spine and mild lumbar central spinal stenosis.  The VA examiner noted that 

the Veteran's subjective complaints of pain seemed exaggerated in view of his mild CT findings in the lumbar area, and that the Waddell testing for non-organic symptoms suggested that the Veteran had significant non-organic contribution to his pain.

VA treatment records from September 2011 through December 2011 reflect continued complaints of and treatment for low back pain, including physical therapy.  In November 2011, the Veteran stated that his back pain was becoming worse, and that it caused sleep disturbance.  The Veteran indicated that he was not working.  The diagnosis was probable disk pathology, with nerve root compression.  Another November 2011 treatment record report that range of motion of the lumbosacral spine revealed flexion to 20 degrees, with minimal lateral bend and rotation.  There was tenderness to palpation, but no spasm.  November 2011 x-rays of the lumbar spine revealed degenerative changes in the facets greatest at L4-L5 and degenerative disc changes at L4-L5.  In December 2011, the Veteran reported that he had low back pain, rated as a 6 or a 7 on a 1 to 10 scale.  He noted that the weather increased his discomfort.  

The Veteran's service-connected thoracolumbar spine disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides that lumbosacral or cervical sprain is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any 

associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1). 

After consideration of the pertinent evidence of record, the Board concludes that a 40 percent evaluation for a low back disorder, but no greater, is warranted.  Although the majority of the evidence shows forward flexion greater than 30 degrees, including findings of forward flexion to 42 degrees, 60 degrees, 80 degrees, 75 degrees, and 50 degrees, June 2011 and November 2011 VA treatment records reveal flexion of the lumbar spine was limited to 20 degrees.  Thus, as the evidence shows that forward flexion of the thoracolumbar spine was limited to 30 degrees or less, the Board concludes that an increased evaluation of 40 percent is warranted under the pertinent rating criteria.  38 C.F.R. § 4.71a, General Rating Formula.  However, an evaluation greater than 40 percent is not warranted for the Veteran's low back disorder, as there is no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine.  In fact, the August 2011 VA examiner specifically found that there was no ankylosis in the lumbar spine.  Id.  Accordingly, an increased evaluation of 40 percent, but no greater, is awarded for the Veteran's low back disorder. 

The medical evidence of record also shows that the Veteran has mild intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), a maximum 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).  During his August 2011 VA examination, the Veteran reported incapacitating episodes four times per week.  Although the Veteran reported incapacitating episodes which had a total duration of at least 6 weeks in the past 12 months, there is no evidence suggesting that the Veteran's reported incapacitating episodes involved bed rest prescribed by a 

physician.  Accordingly, they do not meet the definition of incapacitating episodes under the pertinent regulation.  Id.  As the evidence does not show that the Veteran was prescribed bed rest by a physician for a period of at least 6 weeks in any one year period, a rating in excess of 40 percent is not warranted under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS. 

Consideration has also been given regarding the assignment of a separate rating for any neurological component of the Veteran's low back disorder.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran occasionally complained that he had loss of sensation in the legs and that he had left leg symptoms related to his low back pain.  The Veteran regularly denied bowel and bladder impairment.  In December 2007, he denied numbness and tingling in his arms and legs.  Although, in an April 2007 letter, a private physician reported that the Veteran had radicular symptoms to his left lower extremity, the August 2011 VA examiner reported that there was no neurological component to the Veteran's low back disorder, as a September 2010 EMG was normal with no evidence of radiculopathy, plexopathy, or mononeuropathy.  Accordingly, as the objective evidence of record is negative for neurological symptoms, a separate evaluation for a neurological component to the Veteran's low back disorder is not warranted.  Id.

Throughout the applicable time periods, consideration has been given to whether there is any additional functional loss not contemplated in the current ratings assigned for the Veteran's low back disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran reported symptoms, including stiffness and pain.  He indicated that he had flare-ups with increased pain which lasted for approximately one hour at a time.  He also noted that he had increased fatigue and weakness at the end of the day, but denied incoordination.  He stated that his low back disorder caused difficulty with bending, lifting, carrying, walking, using stairs, and prolonged sitting and standing.  March 2007 and July 2008 private medical treatment records note that the Veteran had decreased range of motion and 

decreased strength and pain with activity which limited his functional ability to perform some of the activities of daily living and employment.  A November 2007 VA examiner found that although there was pain throughout the Veteran's range of motion, there was no additional loss of motion or lack of endurance following repetitive motion.  The August 2011 VA examiner reported that the Veteran had pain throughout all range of motion, but that there was no additional loss of motion or increase in pain after repetitive motion.  The examiner also noted that there was no incoordination or easy fatigability.

The evidence of record does not show that the Veteran's back disorder caused a level of functional loss greater than that contemplated in the assigned 40 percent evaluation.  Id.  While the Veteran's private treatment records note that his low back disorder caused decreased strength, decreased range of motion, and pain with activity, the extent to which the Veteran was additionally limited would not merit an evaluation greater than 40 percent under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Specifically, the evidence does not show that the additional functional loss caused unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula (2011).  Thus, the evidence does not reflect functional loss beyond that contemplated in the currently assigned evaluation.  Accordingly, the Veteran is not entitled to an increased evaluation based on these provisions because the evidence of record shows no additional functional impairment, fatigability, incoordination, weakness, or pain beyond that already contemplated within the 40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's low back disability picture is not so unusual or exceptional in nature as to render the rating assigned herein for this disorder inadequate at any time period on appeal.  The Veteran's low back disorder is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's low back disorder was manifested by forward flexion of the thoracolumbar spine to less than 30 degrees, but no evidence of unfavorable ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating for his service-connected low back disorder.  A rating in excess of 40 percent is provided for certain manifestations of the service-connected low back disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of the 40 percent evaluation assigned herein for the 

Veteran's service-connected back disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected back disorder, the evidence shows no distinct periods of time since service connection became effective, during which the manifestations of the Veteran's back disorder has varied to such an extent that a rating greater or less than the 40 percent assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Accordingly, an evaluation greater than 40 percent assigned herein for the manifestations of the Veteran's service-connected low back is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of the 40 percent evaluation assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation of 40 percent, but no more, for the Veteran's low back disorder is warranted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

With regard to the issue of entitlement to a TDIU, in a November 2011 statement, the Veteran indicated that he was unable to work, as nobody wanted to hire him with his disabilities.  Thus, the issue of entitlement to a TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based 

upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration. 

Accordingly, the case is remanded for the following action:

1.  The RO must comply with the duty to notify provisions with respect to the Veteran's claim of entitlement to TDIU, as well as any duty to assist procedures.

2.  Thereafter, the Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must 

include an explanation of the bases for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for e the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the issue of whether entitlement to a TDIU is warranted.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After 

the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


